Citation Nr: 1235576	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  12-07 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for colon cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran had active service from June 1954 to May 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  During the pendency of the appeal, the Veteran moved, and thus, the RO in Roanoke now has jurisdiction of the case.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran was exposed to ionizing radiation during his period of active duty service.

2.  A chronic gastrointestinal disorder was not incurred in service, colon cancer was not diagnosed until many years following his discharge from active duty, and the competent and credible evidence is against the finding that the Veteran's colon cancer is related to his active service.    


CONCLUSION OF LAW

The criteria for service connection for colon cancer have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in September 2010 of the criteria for establishing direct service connection, service connection on a presumptive basis, and service connection as a result of radiation exposure.  In the letter, he was notified of the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in May 2011.  Nothing more was required.  

Next, VA has a duty to assist a Veteran in the development of his claim.  This duty includes assisting him in the procurement of his available service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's available service treatment records and identified VA treatment records.  The Veteran also submitted written statements discussing his contentions.  To date, neither the Veteran nor his representative has identified any outstanding evidence.

The Veteran has not been afforded an examination with respect to his claim, and an etiological opinion has not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

In this case, the service treatment reports do not show any relevant treatment, the claimed condition is first shown more than thirty years after separation from service, there is no objective evidence of exposure to ionizing radiation during service, and there is no competent evidence to show that the claimed condition is related to the Veteran's service, to include as due to exposure to ionizing radiation.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).

With regard to the duty to assist for claims based on exposure to radiation, a radiation dose estimate, and an etiological opinion based on such an estimate, have not been obtained.  In March 2011, the RO attempted to confirm the Veteran's exposure to radiation while performing military duties; however, he was not shown to have participated in a radiation risk activity, and exposure to ionizing radiation was not shown during service.  The Naval Dosimetry Center responded in April 2011 with negative results of a search.  Moreover, the RO had earlier obtained from the National Personnel Records Center (NPRC) the Veteran's service personnel records, but such records also fail to show any evidence of the claimed exposure.  Therefore, further development, to include development under 38 C.F.R. § 3.311, is not warranted.  See Wandel v. West, 11 Vet. App. 200, 204-05 (1998) (stating that development under 38 C.F.R. § 3.311(b)(1) requires a preliminary determination that a Veteran was exposed to ionizing radiation, and where no such exposure is shown, a referral to the Undersecretary for Benefits is not required).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Colon Cancer

The Veteran asserts that he developed colon cancer as a result of exposure to ionizing radiation during service.  Specifically, he claims exposure to ionizing radiation during service at Clarksville Base in Clarksville, Tennessee (Clarksville).  On his November 2009 claim, he asserted that he handled chemicals on a daily basis during the two years that he was stationed at this base.  The Veteran claims that he had to wear radiation and chemical badges and coveralls while handling these chemicals.  He also claims that he had to "go down in the hole," where he was exposed to different chemicals.  The Veteran indicated in December 2010 that he was exposed to radiation during his participation in Operation Cross Patch Island.  However, he did not provide any details regarding this assertion.      

The Veteran has submitted several articles in support of his claim.  One article indicates that Clarksville Base is a 5,000 acre compound in Fort Campbell, Kentucky, and that during the Cold War, nuclear weapons were stored at a facility within the base called the Clarksville Modification Center (a.k.a. "the Birdcage").  Another article indicates that a federal compensation program exists for workers at the Birdcage, and other Department of Energy sites, for those who developed illnesses due to exposure to radiation.

The Veteran's personnel records indicate that he served at Clarksville Base between November 1960 and June 1962.  His DD 214 lists his primary occupational specialty as a tractor operator.  Service treatment records are negative for any evidence of treatment for colon symptoms, a diagnosis of a disorder of the colon, exposure to ionizing radiation, or a dose estimate.  A separation examination report dated in May 1963 shows that his abdomen and rectum were clinically evaluated as normal. The Veteran's service treatment reports do not include an official exposure record (DD 1141, NAVMED 6470/10, or equivalent document) (discussed infra).

The post-service medical evidence consists of the Veteran's VA treatment records.  This evidence shows that the Veteran was diagnosed with in 1999.  The Veteran underwent surgery for this condition later that same year.  

Service connection may be granted for any disease or injury incurred or aggravated in line of active military duty.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As to the first method for establishing service connection (i.e., presumption), a "radiation-exposed Veteran" is defined as either a Veteran who while serving on active duty, or an individual who while serving on active duty for training or inactive duty training, participated in a radiation-risk activity.  See 38 C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946; certain service on the grounds of a gaseous diffusion plant in Paducah Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed Veterans for the purpose of presumptive service connection are the following:  (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myeloma; (x) lymphas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2).

In this case, the Board initially notes that malignant tumors are included among the chronic diseases for which presumptive service connection is warranted under the provisions of 38 C.F.R. § 3.309(a).  However, there is no evidence whatsoever that colon cancer, the underlying disability in this case, was present during the Veteran's service or to a compensable degree within one year after service, and he has never contended such.  The evidence instead consistently indicates that colon cancer was initially diagnosed many years after service.  Therefore, the Board finds that the presumptive provisions of 38 C.F.R. § 3.309(a) are not for application.

Furthermore, even though colon cancer is one of the diseases set forth in 38 C.F.R. § 3.309(d) as presumptively related to radiation exposure, the Veteran is not a "radiation-exposed Veteran" because service at Clarksville is not among the places or activities considered to be a "radiation-risk activity" under 38 C.F.R. § 3.309.  Therefore, the Board finds that the presumptive provisions of 38 C.F.R. § 3.309(d) are not for application with respect to the Veteran's claim that his colon cancer is due to in-service radiation exposure.

As to the second method for establishing service connection, 38 C.F.R. § 3.311 provides for development of claims based upon a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The purpose of these provisions is to relieve claimants of the burden of having to submit evidence to show that their cancer may have been induced by radiation.  These provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed Veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing regulation essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure, a dose assessment will be made.  To obtain dose data, a request will be made for any available records concerning the Veteran's exposure to radiation, including the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records that may contain information relevant to the Veteran's radiation dose in service.  38 C.F.R. § 3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes colon cancer, which must become manifest five years or more after exposure.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv), (b)(5)(iv).  As the Veteran has a radiogenic disease, as defined in 38 C.F.R. § 3.311, the RO undertook to obtain dose data in October 2008 from the Naval Dosimetry Center.

As discussed in detail above, the provisions of 38 C.F.R. § 3.311 provide for development of claims based on a contention of radiation exposure during active service and post-service development of a radiogenic disease.  These provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation-exposed Veterans.  In this case, the Veteran is shown to have served at Clarksville, and he has submitted several articles which indicate that nuclear materials were stored or otherwise handled at Clarksville while he served there, and that some workers at the Clarksville Modification Center developed illnesses due to exposure to radiation.  However, there is no basis to find that he was exposed to ionizing radiation during the course of his duty at Clarksville.  The RO attempted to obtain a dose assessment for the Veteran's in-service exposure to radiation, but the Naval Dosimetry Center responded that a review of its exposure registry revealed no reports of occupational exposure to ionizing radiation pertaining to the Veteran.  The Naval Dosimetry Center stated that an official exposure record ("DD 1141, NAVMED 6470/10 or equivalent document ") would be maintained in the Veteran's medical record, but the RO had already obtained the Veteran's service treatment reports and personnel file, and no such official exposure record was maintained.  Given the foregoing, there is no objective evidence to show that the Veteran was exposed to ionizing radiation during service.  Accordingly, service connection under 38 C.F.R. § 3.311 is not warranted.

In reaching its decision under 38 C.F.R. § 3.311, as the Veteran is not shown to have been exposed to ionizing radiation, a referral of this case to the Under Secretary for Benefits for an opinion as to whether sound scientific medical evidence can support the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service, and consideration of the factors as listed in 38 C.F.R. § 3.311(e), need not be undertaken.  Wandel v. West, 11 Vet. App. 200, 204-05 (1998).  Based on the foregoing, the Board finds that the evidence does not warrant a grant of the benefit sought under 38 C.F.R. § 3.311 .

As to the third method for establishing service connection (i.e., direct), 38 C.F.R. § 3.303(d) provides that service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  Thus, if a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability or to the regulatory development procedures applicable to a radiogenic disease, the claim must still be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In other words, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection, because he may in the alternative establish service connection by way of proof of actual direct causation.

After careful consideration, the Board finds that the claim- on a basis other than 38 C.F.R. §§ 3.309, 3.311- must also be denied.  The Veteran was not treated for colon cancer during service, and colon cancer is first shown no earlier than 1999.  This is approximately thirty-six years after separation from service.  While not outcome determinative, the Board notes that this lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is also no competent medical evidence showing that the Veteran's colon cancer is related to his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim on a direct basis (i.e., other than under 38 C.F.R. § 3.311), and that the claim must be denied.

In reaching this decision, the Board has considered the articles submitted by the Veteran.  However, there is nothing in these articles which provides a reasonable basis to find that he was exposed to ionizing radiation during his service.  Although he purports to have been exposed to "chemicals," the Veteran has not specifically identified the chemicals he claims to have been exposed to or asserted that he ever entered a bunker or building in which nuclear materials were kept.  None of the articles indicate that personnel performing transportation or cargo handling duties (or any other duties similar to those he is shown to have performed) at Clarksville developed illnesses due to radiation exposure, nor do they indicate that any area of the base in which the Veteran performed his duties was contaminated by radiation.  Therefore these articles do not provide a sufficient basis to find that there is a causal relationship between the Veteran's service and his colon cancer.  See, e.g., Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Here, the Veteran is competent to report his post-military colon cancer diagnosis and to describe his military experiences, to include handling chemicals while on active duty.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, 451 F.3d 1313.  In this regard, the Board highlights that the Veteran has not claimed that he experienced any gastrointestinal symptomatology while on active duty or that he was diagnosed with a gastrointestinal disorder or colon cancer until several years post-service.  To the extent that he claims to have experienced in-service symptomatology, the Board does not find such statements to be credible, as they are contradicted by other evidence of record.  As noted above, the Veteran's service treatment records, to include the May 1963 separation examination report, are entirely negative for reports or findings related to a chronic gastrointestinal condition.  Reports of VA examinations in April 1964, December 1970, April 1972, and May 1997 are all conspicuously absent any evidence of complaints, treatment, or diagnosis of colon cancer or any other gastrointestinal disorder.  Had he been experiencing chronic symptomatology since service, logic would dictate that such a history would have been reported.  Any current assertions of in-service gastrointestinal symptomatology are inconsistent with medical evidence from that time, which is not lacking but exists in this case, as well as the Veteran's reports from then.  See Curry v. Brown, 7 Vet. App. 59 (1994) (finding no error with the Board's conclusion that contemporaneous evidence had greater probative value than reported history).  Indeed, given the fact that he had filed a claim for benefits as early as January 1964 and thereby demonstrated his knowledge and understanding the claims process, the Veteran has provided no explanation for his delay in filing a claim for benefits earlier than 2009.  Thus, any claims as to a continuity of symptomatology are simply not credible. 

Additionally, the Board does not find the Veteran's statements that he was exposed to chemicals during his service at Clarksville to be credible.  There is no indication whatsoever from the Veteran's service personnel and treatment records that he was exposed to hazardous chemicals or radiation while on active duty.  The Board also finds it significant that the Veteran did not report the alleged in-service exposure during any of the medical treatment he received prior to and following his colon cancer diagnosis.  It is unlikely, given the nature of the claimed disorder, that the Veteran would not have reported being exposed to chemicals or radiation while in the military at the time he was diagnosed with colon cancer or during any subsequent treatment for the disease.  Such weighs against the Veteran's assertion of having been exposed to hazardous chemicals in service.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  The Veteran now claims, some forty years after service, to have handled chemicals while on active duty solely in support of his claim for benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d 604 (1996).  See also Macarubbo v. Gober, 10 Vet. App. 388 (Fed. Cir. 1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor). 

Even assuming, without conceding, that the Veteran was exposed to chemicals while on active duty, there is no objective evidence indicating that such exposure is etiologically related to the Veteran's post-service development of colon cancer.  The Board highlights that the medical evidence of record is entirely negative for an opinion that relates the Veteran's colon cancer to any incident or occurrence during his military service, to include the claimed exposure to chemicals.  The only opinion in this regard comes from the Veteran himself.  However, colon cancer is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of the disorders, such as pain, may be reported by a layperson, the diagnosis and etiology of the disorders require medical training.  The Veteran does not have the medical expertise to diagnose himself with the claimed disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of his colon cancer diagnosis are not competent or sufficient in this instance.  Jandreau, 492 F.3d 1372.  

Moreover, when the Veteran's service treatment reports, which do not show that he was ever treated for colon symptoms, or found to have a disorder of the colon, are considered with his post-service medical records, which indicate that colon cancer is first shown in 1999 and which do not indicate either that he was exposed to ionizing radiation during service or that there was competent evidence of a relationship between the colon cancer and service, the Board finds that such evidence outweighs the Veteran's contention that he has colon cancer that is related to his service.  As there is no evidence of complaints or clinical findings of a genitourinary disorder during the Veteran's period of service or credible evidence of any exposure to chemicals or radiation, the Board finds that a VA examination is not required with respect to the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006).  

In sum, service treatment records contain no findings of colon cancer, and the record reveals that the Veteran was not diagnosed with colon cancer until many years following service.  Further, there is no competent medical evidence showing that the Veteran's colon cancer is related to disease or injury, including exposure to ionizing radiation, during active service.  As such, the Board finds that the preponderance of the evidence is against service connection for colon cancer.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as articulated above, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for colon cancer, to include as due to exposure to ionizing radiation, is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


